In an action by plaintiff, a customer of defendant, a storekeeper, to recover damages for personal injuries resulting from a fall on the floor of the store, alleged to have been caused by its slippery and dangerous condition owing to spinach leaves thereon, judgment in favor of plaintiff, entered upon a verdict, affirmed, with costs. No opinion. Lazansky, P. J., Carswell and Davis, JJ., concur; Johnston and Taylor, JJ., dissent and vote for reversal and the dismissal of the complaint on the ground that the plaintiff failed to prove facts sufficient to constitute a cause of action.